TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00570-CV



                       Rodrick Walker and Donna Johnson, Appellants

                                                v.

                               Texas Home Step, LLC, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-13-003659, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants filed their notice of appeal on August 20, 2013, and the clerk’s record

was filed on October 18, 2013. On February 19, 2014, after this Court granted appellants’ trial

attorney’s motion to withdraw, we sent appellants notice that the court reporter had not received

a request for the record. We informed appellants that if they did not make arrangements to pay for

the record or otherwise respond by March 3, we would consider the appeal without the reporter’s

record, in which case appellants’ brief would be due March 21. The reporter’s record was not filed

and appellants did not respond to our notice or file a brief. On April 8, we sent appellants notice

that their brief was overdue, informing them that if they did not respond by April 18, the appeal

would be subject to dismissal. To date, appellants have not responded in any way to our notices.

We therefore dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: May 9, 2014




                                                 2